Citation Nr: 1112688	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to January 1969 and from September 1969 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, finding that no new and material evidence had been submitted.

The Board subsequently remanded the case in December 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to corroborate the Veteran's claimed in-service stressors, provide the Veteran with a psychological examination, and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in September 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2011, in which the AOJ again denied the Veteran's service connection claim.  The Board notes in this instance that the AOJ failed to fully comply with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  However, given the favorable resolution of the Veteran's service connection claim, the Board finds that any deficiency in the AOJ's compliance with remand instructions constitutes harmless error.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for posttraumatic stress disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both posttraumatic stress disorder and depressive disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for an acquired psychiatric disorder, to include posttraumatic stress disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran likely has depressive disorder that is attributable to his active military service.

2.  The Veteran likely has posttraumatic stress disorder that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has depressive disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran has posttraumatic stress disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for an acquired psychiatric disorder, to include, posttraumatic stress disorder, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for major depressive disorder and for posttraumatic stress disorder, which represents a full grant of the issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

The Veteran has contended that he has PTSD, as well as other mental disability, as a result of multiple in-service stressors, including a mortar attack on Da Nang Air Base on December 10, 1967, the day the Veteran arrived in-country, and an attack on a convoy en route to the city of Hue in June or July 1968, in which the Veteran witnessed the death of a fellow soldier.  The Veteran further claims that he was held over at Da Nang one day past his scheduled return date, and on that last day in country, the base experienced incoming fire.  The agency of original jurisdiction (AOJ) denied the Veteran's claim on the basis that, at his most recent VA examination in September 2010, he was not found to have PTSD.

A review of the Veteran's personnel records confirms that he was deployed to Da Nang Base in the Republic of Vietnam from December 1967 to December 1968, and his unit is identified as the 1st Force Service Regiment/Force Logistic Command with the Headquarters and Support Battalion.  A "Combat History - Expeditions - Awards Record" in the Veteran's file indicates that he "participated in counterinsurgency operations against Communist forces (Viet Cong)" while serving in Vietnam from December 10, 1967, to December 27, 1968.  A review of the Veteran's DD-Form 214 (Armed Forces of the United States Report of Transfer or Discharge) reflects that his Military Occupational Specialty (MOS) was "General Warehouseman" and shows that he received the Vietnam Service Medal with three stars and the Republic of Vietnam Campaign Medal with device for his service in Vietnam.  

Regarding diagnosis of the Veteran's mental disabilities, the Board first acknowledges that the Veteran's service treatment records covering his deployment to Vietnam reflect that at his March 1966 entrance report of medical history, he replied "no" when asked if he suffered from nightmares, depression or excessive worry, or "nervous trouble of any sort."  He was noted to be "normal" psychiatrically on examination.  On his separation report of medical history, the Veteran again responded "no" when asked if he suffered from depression or excessive worry and "nervous trouble."  Report of medical examination in January 1968 found the Veteran to be "normal" psychiatrically.  On his September 1969 entrance report of medical history, he replied "no" when asked if he suffered from nightmares, depression or excessive worry, or nervous trouble.  He was noted to be "normal" psychiatrically on examination.  On his April 1970 separation report of medical history, however, the Veteran responded "yes" when asked if he suffered from depression or excessive worry and "nervous trouble."  Upon review of the Veteran's report, however, a physician indicated on the April 1970 form that the Veteran's complaints had "no clinical medical significance."  Report of medical examination in June 1970 further noted no psychiatric abnormalities.  

Post-service medical records reflect that several VA medical professionals have identified the Veteran as suffering from PTSD, as well as other psychiatric disabilities.  In that connection, the Board notes that at his initial psychiatric intake visit at the Atlanta VA Medical Center (VAMC), the Veteran was noted to have a rule-out diagnosis of PTSD.  At a March 2004 psychological evaluation, however, the Veteran was diagnosed with adjustment disorder; no diagnosis of PTSD was made at that time.  Additionally, at an August 2004 psychiatric visit, the Veteran's examining psychiatrist assigned a diagnosis of PTSD and major depressive disorder.  This diagnosis was echoed in a February 2006 letter from the Veteran's treating VA psychiatrist, who noted his diagnoses of both PTSD and depression.  Similarly, the Veteran's claims file contains report of June 2005 and May 2006 psychological evaluations, at which VA physicians diagnosed the Veteran with PTSD related to his time in Vietnam.  Since that time, he has undergone counseling and treatment at the Atlanta VAMC for both major depressive disorder and PTSD.  

Pursuant to the Board's December 2009 remand, the Veteran was provided a VA medical examination in September 2010.  Report of that examination reflects that the Veteran reported some symptoms of PTSD, including recurrent distressing dreams, flashbacks, and intrusive thoughts of his time in Vietnam, but the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  Instead, the examiner diagnosed the Veteran with depressive disorder, noting that the symptoms the Veteran experienced were likely related to "multiple psychosocial stressors," including his time in Vietnam.  The examiner concluded that the Veteran's depressive disorder was "more than likely due at least in part to his military service."  The Board notes that, although the September 2010 VA examiner concluded that the majority of the Veteran's psychiatric symptoms were related to psychosocial stressors such as family discord, unemployment, and homelessness, this finding does not equate to a finding that the Veteran has no symptoms of depressive disorder related to his service; to the contrary, the examiner clearly stated that some degree of the Veteran's psychiatric disability was related to the traumatic experiences he suffered while on active duty.  

The Board first notes that the Veteran has a current diagnosis of depressive disorder that has been linked to his active duty by competent and probative medical opinion.  The Veteran's September 2010 VA examiner has diagnosed the Veteran with major depressive disorder and stated that his symptoms are, at least in part, related to his military service.  The Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran's depressive disorder is in part linked to his period of active duty.  The Board also notes that, as discussed above, the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009).  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is therefore satisfactory evidence that the Veteran has depressive disorder that is the result of disease or injury incurred in active military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  The Board thus finds that service connection for depressive disorder is warranted.

As for the Veteran's claim for service connection for PTSD in particular, the Board notes that post-service medical records reflect that several VA medical professionals have identified the Veteran as suffering from PTSD.  A review of the post-service medical evidence reveals that the Veteran was observed to have a rule-out diagnosis of PTSD at least as early as January 2003, as documented in his treatment records from the Atlanta VAMC.  Treatment records from that facility further document that the Veteran was diagnosed with PTSD by VA psychiatrists in June 2005 and May 2006.  The May 2006 VA psychiatry visit, which indicated that the Veteran's PTSD is related to his military experiences, noted the Veteran's complaints of recurrent nightmares, intrusive thoughts, and marked avoidance and social isolation.  In addition, the Veteran's treating VA therapist submitted a letter in July 2008 confirming that the Veteran carried a diagnosis of PTSD.  The Board thus finds there is competent medical evidence that the Veteran has a current diagnosis of PTSD linked to his in-service stressors.

In so finding, the Board acknowledges that the Veteran underwent VA psychiatric examination in September 2010, at which time he was found to have depressive disorder but not PTSD.  In that connection, the Board notes that it has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the VA examination and the June 2005 and May 2006 VA psychiatric visits yielded different conclusions as to the diagnosis of the Veteran's psychiatric disorder, but the Board notes that both his treating VA psychiatrists and the September 2010 VA examiner concluded that the in-service stressors the Veteran experienced contributed to his current disability picture, including symptomatology associated with PTSD.  The Board further finds that the June 2005 and May 2006 VA psychiatrists provided opinions that credibly assign a diagnosis of PTSD and relate that symptomatology to service.  Further, the Veteran's claimed in-service stressors are borne out by his service records and have been conceded by VA, as will be discussed below.  Although reaching a conflicting opinion as to an ultimate diagnosis, the report of the September 2010 VA examination similarly reflects the Veteran's history of exposure to traumatic experiences in service, as well as findings of symptomatology reflective of PTSD.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by competent and probative medical opinion.  The Veteran's treating VA psychiatrists have diagnosed the Veteran with PTSD and stated that his symptoms of interrupted nightmares, flashbacks, and intrusive thoughts are related to his in-service stressors.  The Veteran's claimed stressors of his base experiencing multiple mortar attacks, as well as an attack on a convoy en route to the city of Hue, are consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  His fear of incoming enemy fire has been documented by VA examiners, who in turn have ascribed his PTSD, at least in part, to this fear.  Given that the June 2005 and May 2006 VA psychiatrist provided a firm diagnosis of PTSD related to the Veteran's service in Vietnam, including his identified stressors, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran does in fact suffer from PTSD that is linked to his period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for posttraumatic stress disorder is granted.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


